Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-10, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner (US 2014/0048455)-hereafter Bittner ‘455. Bittner discloses a process to remove silica from magnetite (paragraph 0057)-hereafter [0057]- by the cationic flotation of the silica contaminant by froth flotation and leaving concentrated magnetite in the water suspension (aka reverse froth flotation (cl. 6-7)-as the value mineral is concentrated in the non-floated water pulp). Bittner ‘455 further discloses as his cationic collector an isoC13 ether propyl [0026] amine collector [0013], [0028], [formula la @ [0013], for said reverse flotation of magnetite [0057] with isoC13 alkyl
having a degree of branching in the range of 1.5-3.5 [0018]-cl. 4. Applicant's process seeks to accomplish the exact same separation of silica from magnetite using the same reagent to affect the reverse froth flotation of silica from magnetite-see applicant's USPAP 2019/0314828 which is the publication of the instant application 16/314709 [0009], [abstract], [0011]. Claim 1 defines over Bittner only in the specific recitation of treating a magnetite ore having less than 15% silica of the total ore whereas Bittner ‘455 is silent to the silica content. As applicant seeks to remove the same contaminant (silica from magnetite) in the same manner (reverse cationic flotation of silica from magnetite) using a compound within the scope as recited in claim 1, it would have been obvious to one of ordinary skill before the filing date of the claimed invention to use the Bittner ‘455 process to beneficiate an ore with less than 15 weight percent silica. Claim 2 reads on 100% isotridecyl ether propyl amine which is encompassed by the disclosure of Bittner ‘455 at Table 1- TDN -i(C13), aka isotridecanol as source alcohol for the formation of the formula la ether amine disclosed by Bittner ‘455. Bittner further discloses the use of C12 (considered to be “fatty’-cls 8-9) alkoxylated alcohols in combination with his iso C13 ether amines [0055] as well as other reagents within the scope of claim 8. All the components of process claim 17-20 have been discussed above.
        Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner ‘455 as applied to claim 1 above, and further in view of Gustafsson (US 6076682). Claim 3 defines over Bittner ‘455 in that the claim recites 50-100% isoundecyl(C11) ether propyl amine as the branched C11-17 alkyl in the alkylethermonoamine. Gustafsson ‘682 discloses a process for separating silica gangue from iron ore by reverse cationic flotation, as does applicant and Bittner ‘455, and further discloses the equal utility of either a methyl branched (C11) ether amine [8,7]- [3,8] and a methyl branched (C13) ether amine. As evidenced by Gustafsson’s teaching, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to employ a branched (C11) ether amine (isoundecyl is a broad term for branched C11 alkyls) for the branched C13 alkyl ether amine taught by Bittner ‘455.
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. The examiner will address applicant’s rule 132 declaration and it is noted that applicant’s attorney arguments parallel the declaration and will not be separately addressed as they are the same. 
The Nordberg declaration asserts that the Bittner ‘155 document applied against the claims is focused the inverse flotation of silica (floats) from haematite. Bittner ‘155 taken as a whole is directed to the inverse flotation of silica (floated) from iron ore -recovered from the suspension as a non-float(see the entire specification). Two specifically mentioned specific examples given by Bittner ‘155 include magnetite [0057] and haematite [0057]. Bittner also provides a working embodiment employing haematite. [0089]. As applicant is aware the lack of a working embodiment does not distract from the disclosure of the Bittner ‘155 document when read as a whole. Bittner specifically directs his disclosure to magnetite [0057]. The focus argument is not persuasive. The Nordberg declaration asserts that “it does not make sense” that a single mention of magnetite would lead one to use Bittner’s process for beneficiating magnetite. Applicant points to various different physical aspects of magnetite versus haematite. Again, the Bittner ‘155 document is directed toward the inverse flotation of silica from iron ore with a specific disclosure of magnetite. In flotation the surface properties on the mineral play a dominant roll in the separation and Bittner ‘155 clearly equates magnetite with haematite. Applicant asserts that it is inaccurate to equate the two minerals (haematite and magnetite) for the purposes of inverse flotation of silica from the minerals via a cationic reagent. It is Bittner ‘155 that equates the two minerals. This argument is not persuasive. Applicant asserts that Bittner’s disclosure of high silica haematite negates any consideration of using the Bittner process on low silica magnetite. While noted, this is not persuasive as one looking to purify reduced silica ore would  immediately look to processes which remove silica form iron ore by the disclosed cationic reverse flotation of iron ore disclosed by Bittner ‘155.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML